DETAILED ACTION
This action is in response to the claims filed 09 February 2018 for application 15/751,842 filed 09 February 2018.
Claims 1-13 are canceled.
Claims 14-33 are new.
Claims 14-33 are pending.
Claims 14-33 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Proper antecedent basis does not exist in the specification for the formula contained in claim 18 (see Specification, ¶0027)

Claim Objections
Claims 18, 22-23, 25-33 are objected to because of the following informalities:
Claim 18, lines 1-2, qubit string if the measurement corresponds to the first state is should read “qubit string, if the measurement corresponds to the first state, is” [commas added]
Claim 22, line 3 k > 0, ; should read “k > 0;” [comma removed] 
Claim 23, line 4, “and” should be added to end of line
Claim 23, line 5, the probabilities should, for clarity, read “the probability of successful quantum rejection sampling and the probability of obtaining a predetermined output in response to a Hadamard test”
Claim 27, line 4, processing the Fourier-transformed qubit register should read “processing the quantum Fourier-transformed qubit register”
Claim 30, lines 3-4, corresponding the measurement should read “corresponding to the measurement”
Claim 31, line 2,  corresponding an input should read “corresponding to an input”
Claims 25-26, 28-30, 32-33 are objection to due to their dependence, either directly or indirectly, on claims 18, 22-23, 27, 30-31
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites the prior (line 4) and the posterior quantum state (line 9) while failing to provide proper antecedent basis It is suggested that “the prior” be modified to recite “a prior.” It is 

Claim 15 recites the model (line 1), the posterior distribution (line 1 and line 2), the mean (line 2) and the covariance matrix (line 2) while failing to provide proper antecedent basis for the terms. It is suggested that “the model” be modified to recite “a model.” It is suggested that “the posterior distribution” be modified to recite “the current posterior.” It is suggested that “the mean” and “the covariance matrix” be modified to recite “a mean” and “a covariance matrix,” respectively. Correction or clarification is required.
Examiner’s Note: The suggested changes above require modifying any claims which depend from claim 15, including claim 23. Therefore, amending the claims as suggested above would require amending claim 23 to recite “The method of claim 15, further comprising updating the model of the current posterior ...”

Claim 18 recites the state of the qubit string (line 1) while failing to provide proper antecedent basis for the term. It is suggested that the term be modified to recite “a state of the qubit string.” Additionally, the qubit string includes at least one auxiliary qubit which may contain a different state than the remainder of the string. Correction or clarification is required.
Examiner’s Note: For the purposes of examination, the state of the qubit string will be interpreted to represent the state of the qubit string excluding the auxiliary qubit.

Claim 19 recites the posterior model
Claim 20 recites the posterior model (line 1) while failing to provide proper antecedent basis for the term. It is suggested that the term be modified to recite “the current posterior.” Correction or clarification is required.

Claim 21 recites the formula for a sinc function while failing to provide an explanation for the variables involved. Applicant should provide an explanation for the variables k, n, and x. Correction or clarification is required.

Claim 22 uses the variable k for the number of Hadamard gates. However, claim 22 depends from claim 21 which uses the variable k as part of the sinc function. It is unclear whether this is the same k or each variable k represents something different. Correction or clarification is required.

Claim 24 recites the prior model (line 2) while failing to provide proper antecedent basis for the term. It is suggested that the term be modified to recite “the current posterior.” Correction or clarification is required. 

Claim 25 recites the loss function (line 1) while failing to provide a proper antecedent basis for the term. It is unclear to what the loss function refers. Correction or clarification is required.
Examiner’s Note: For the purposes of examination, “the loss function” will be interpreted as any function being minimized as part of the utility function of claim 24. Examiner also notes claim 25 will be interpreted to depend from claim 24 instead of 23 (as recited in the claim) for the purposes of examination and interpretation of the claim language.  

Claim 26 recites the qubit register (line 2) and the resultant quantum state (line 9) while failing to provide proper antecedent basis for the terms. It is suggested that the terms be modified to recite “a qubit register” and “a resultant quantum state,” respectively. Claim 26 also uses the variable k for the number of Hadamard gates (similar to claim 22). However, claim 26 depends from claim 21 which uses the variable k as part of the sinc function. It is unclear whether this is the same k or each variable k represents something different. Correction or clarification is required.

Claim 27 recite the measurement circuit (line 8) and the resultant quantum state (line 11) while failing to provide proper antecedent basis for the terms. It is suggested that the terms be modified to recite “a measurement circuit” and “a resultant quantum state,” respectively. Correction or clarification is required.

Claim 31 recites the posterior (line 3) while failing to provide proper antecedent basis for the term. It is suggested that the term be modified to recite “the input posterior distribution.” Further the claim recites wherein if the measurement circuit reports that the selected qubit is in a first state when the qubit register corresponds to an updated posterior (lines 3-4). However, this clause is grammatically incorrect and it is unclear what applicant is attempting to claim with this language. Correction or clarification is required.
Examiner’s note: For the purposes of examination, the above referenced clause will be interpreted as if it is recited as follows:
wherein, if the measurement circuit reports that the selected qubit is in a first state, the qubit register corresponds to an updated posterior distribution.

Claim 32 recites the input posterior (line 3) while failing to provide proper antecedent basis for the term. It is suggested that the term be modified to recite “the input posterior distribution.” Correction or clarification is required.

Claim 33 recites the posterior (line 2 and lines 2-3) while failing to provide proper antecedent basis. It is suggested that the term be modified to recite “the input posterior distribution.” Correction or clarification is required.

Claims 16-17, 23, 28-30 are rejected and/or further rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claims 14-15, 18-22, 24-27, 31-33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ozols et al. (US 2012/0210111 A1 - Quantum Rejection Sampling, hereinafter referred to as "Ozols").

Regarding claim 31 (New), Ozols teaches a quantum computer (Ozols, ¶0055 – teaches quantum computing system, see also, Ozols, Fig. 3), comprising: 
a qubit register situated to store a quantum state (Ozols, ¶0055 – teaches a quantum memory storing a desired target quantum state) corresponding an input posterior distribution (Ozols, ¶0024 – teaches quantum state corresponding to a input distribution; see also Ozols, ¶¶0032, 0035); 
a measurement circuit coupled to a selected qubit of the qubit register (Ozols, ¶0055- teaches quantum measurement module performing measurements on quantum memory to measure the state of the quantum memory); 
a rotation gate coupled so as to rotate a state of the selected qubit (Ozols, ¶0055 - teaches a quantum computation module configured to determine changes of quantum states, such as, for example, appropriate reflections, that can be implemented by the quantum controller on the physical quantum memory) through an angle proportional to the posterior (Ozols, ¶0024 – teaches mapping a given quantum state to a target quantum state [from input posterior distribution] by making a specific, controlled sequence of several rotations; Ozols, ¶0032 – teaches the register holding the initial superposition [input posterior distribution] and the ancillary register are transformed by applying a controlled rotation of the ancillary register where the angle of the controlled rotation depends on the state of the register holding the initial superposition [input posterior distribution]), wherein if the measurement circuit reports that the selected qubit is in a first state when the qubit register corresponds to an updated posterior (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 16-18, 23-25, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols et al. (US 2012/0210111 A1 - Quantum Rejection Sampling, hereinafter referred to as "Ozols") in view of Low et al. (Quantum Inference on Bayesian Networks, hereinafter referred to as “Low”).

Regarding claim 14 (New), Ozols teaches a method, comprising: 
(a) preparing a quantum state corresponding to a current posterior (Ozols, ¶0024 – teaches target quantum state corresponding to a target distribution [current posterior]; Ozols, ¶0032 – teaches initializing a quantum register with a given coherent superposition of states [corresponding to current posterior]; see also Ozols, ¶0035); 
(b) transforming the quantum state so as to produce a qubit string corresponding to a likelihood associated with the prior (Ozols, ¶0032 – teaches transforming the register holding the initial superposition and the ancillary register [combined registers form the qubit string] by applying a controlled rotation to the ancillary register, where the ancillary register is initialized with a known , the qubit string including at least one auxiliary qubit (Ozols, ¶0032 – teaches an additional quantum register, i.e., ancillary register [auxiliary qubit], added to the system [which includes the register holding the initial superposition] and initialized with a known state [The combination of the registers form qubit string]); 
(c) applying a rotation operation to the qubit string so that a state of the at least one auxiliary qubit is a superposition of a first state and a second state (Ozols, ¶0024 – teaches mapping a given quantum state to a target quantum state by making a specific, controlled sequence of several rotations the bring the quantum state step-by-step closer to the target state; Ozols, ¶0032 - teaches applying a controlled rotation of the ancillary register and by carefully choosing the angle of rotation, it is possible to rotate the amplitudes of the two registers that it becomes the amplitude of the target state, provided that the ancillary register is in the known state and further teaches that measurements recorded are conditioned that the ancillary register was in the ground state); 
(d) measuring the at least one auxiliary qubit (Ozols, ¶0032 – teaches measuring the ancillary register), and if the measurement corresponds to the first state, determining a Bayesian update based on the qubit string (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]); and 
(e) outputting a classical model for the posterior quantum state (Ozols, ¶0062, Fig. 6 – teaches quantum rejection method to determine a desired output quantum state where the method outputs a sample of the desired output quantum state and repeats; see also, Ozols, ¶¶0032, 0061, Figs. 5, 7).
While Ozols teaches measuring the ancillary register and selecting only the runs where the ancillary register was in the ground state, Ozols does not explicitly teach if the measurement corresponds to the first state, determining a Bayesian update based on the qubit string.
(d) measuring the at least one auxiliary qubit, and if the measurement corresponds to the first state, determining a Bayesian update based on the qubit string (Low, section V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state therefore performing approximate inference [Bayesian update]; see also Low, section III. VI).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols with the teachings of Low in order to efficiently use amplitude amplification/quantum rejection to speed up classical applications, particularly Bayesian inference in the field of quantum calculations using classical distributions (Low, Abstract – “Performing exact inference on Bayesian networks is known to be #P-hard. Typically approximate inference techniques are used instead to sample from the distribution on query variables given the values e of evidence variables. Classically, a single unbiased sample is obtained from a Bayesian network on n variables with at most m parents per node in time                         
                            O
                            (
                            n
                            m
                            
                                
                                    P
                                    
                                        
                                            e
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            )
                        
                    , depending critically on                         
                            P
                            (
                            e
                            )
                        
                    , the probability the evidence might occur in the first place. By implementing a quantum version of rejection sampling, we obtain a square-root speedup, taking                         
                            O
                            (
                            n
                            
                                
                                    2
                                
                                
                                    m
                                
                            
                            
                                
                                    P
                                    
                                        
                                            e
                                        
                                    
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                        
                     time per sample. We exploit the Bayesian network's graph structure to efficiently construct a quantum state, a q-sample, representing the intended classical distribution, and also to efficiently apply amplitude amplification, the source of our speedup. Thus, our speedup is notable as it is unrelativized - we count primitive operations and require no blackbox oracle queries.”).

Regarding claim 16 (New), Ozols in view of Low teaches all of the limitations of the method of claim 14 as noted above. Low further teaches wherein the Bayesian update corresponds to a model (Low, section V – teaches measuring                                 
                                    
                                        
                                            |
                                            Q
                                        
                                    
                                
                             to get a sample from the target state therefore performing approximate inference [Bayesian update corresponds to inference on Bayesian networks]).


Regarding claim 17 (New), Ozols in view of Low teaches all of the limitations of the method of claim 14 as noted above. Ozols, further teaches repeating steps (b)-(d) for a set of measured data (Ozols, ¶0024 – teaches mapping a given quantum state to a target quantum state by making a specific, controlled sequence of several rotations the bring the quantum state step-by-step closer to the target state).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols and Low for the same reasons as disclosed in claim 14 above.

Regarding claim 18 (New), Ozols in view of Low teaches all of the limitations of the method of claim 14 as noted above. Low further teaches wherein the state of the qubit string if the measurement corresponds to the first state is                                 
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        x
                                                    
                                                
                                                
                                                    
                                                        P
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                        P
                                                        (
                                                        E
                                                        |
                                                        x
                                                        )
                                                    
                                                    |
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            x
                                                        
                                                    
                                                    
                                                        P
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                        P
                                                        (
                                                        E
                                                        |
                                                        x
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                
                            , wherein                                 
                                    P
                                    
                                        
                                            x
                                        
                                    
                                
                             is a probability of a model                                 
                                    x
                                
                            , and                                 
                                    P
                                    
                                        
                                            E
                                            |
                                            x
                                        
                                    
                                
                             is a likelihood function based on measured data                                 
                                    E
                                
                             (Low, section VI.A – teaches the state of the qubit string as the numerator [While Low does not explicitly teach the denominator, the denominator is just a normalizing factor, therefore obvious]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols and Low for the same reasons as disclosed in claim 14 above.

Regarding claim 23 (New), Ozols in view of Low teaches all of the limitations of the method of claim 15 as noted above. Low further teaches updating the model of the posterior distribution by: 
using amplitude estimation to obtain a probability of successful quantum rejection sampling (Low, section V – teaches using amplitude amplification to obtain                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     with high probability in quantum rejection sampling) and a probability of obtaining a predetermined output in response to a Hadamard test (Low, section IV – teaches using amplitude amplification to generate probability of obtaining a target state in response to a Hadamard test); 
determining an updated mean or covariance matrix based on the probabilities (Low, section V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state                         
                            P
                            (
                            Q
                            |
                            E
                            =
                            e
                            )
                        
                     therefore performing approximate inference [A sample from the target distribution generates an updated mean and/or covariance matrix for the target distribution]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols and Low in order to use amplitudes estimation to determine an updated distribution because it is advantageous to generate the update when the probabilities of success are high (Low, sections IV-V).

Regarding claim 24 (New), Ozols in view of Low teaches all of the limitations of the method of claim 14 as noted above. 
Ozols further teaches
obtaining an estimate of at least a portion of a utility function using quantum rejection sampling (Ozols, ¶0084 – teaches the cost of the quantum rejection sampling algorithm is determined by solving the semidefinite program (SDP)); 
obtaining an estimate of a gradient of the utility function using a classical computer (Ozols, ¶¶0083-0092 – teaches obtaining gradients using classical calculations to reach an optimal value); and 
determining at least one subsequent measurement based on the estimate of the gradient (Ozols, ¶¶0083-0092 – teaches determining subsequent measurements based on the gradient).
Low teaches wherein the Bayesian update corresponds to a mean or covariance matrix associated with the prior model (Low, section IV-V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state therefore performing approximate inference [Bayesian update] where amplitude amplification is used and the update corresponds to the prior model; see also Low, section III. VI).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols and Low for the same reasons as disclosed in claim 14 above.

Regarding claim 25 (New), Ozols in view of Low teaches all of the limitations of the method of claim 23 [interpreted to depend from claim 24 as noted above] as noted above. Ozols further teaches wherein the loss function is a quadratic loss function (Ozols, ¶¶0083-0092 – teaches a quadratic loss function), and at least one subsequent measurement is selected to reduce the expectation value of the quadratic loss function (Ozols, ¶¶0083-0092 – teaches using selected measurement to minimize expectation of quadratic loss).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols and Low for the same reasons as disclosed in claim 24 above.

Regarding claim 32 (New), Ozols teaches all of the limitations of the quantum computer of claim 31 as noted above. However, Ozols does not explicitly teach further comprising Hadamard gates, a Pauli gate, and gates corresponding to a quantum Fourier transform arranged to produce an estimate of the input posterior.
Low teaches further comprising Hadamard gates (Low, section VI.A – teaches k---qubit uniformly controlled gates), a Pauli gate (Low, section VI.C – teaches phase flip gates; see also Low, Fig. 2), and gates corresponding to a quantum Fourier transform arranged to produce an estimate of the input posterior (Low, Fig. 3, section VI.D – teaches the quantum circuit for Bayesian inference).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols with the teachings of Low in order to efficiently use amplitude amplification/quantum rejection to speed up classical applications, particularly Bayesian inference in the field of quantum calculations using classical distributions (Low, Abstract – “Performing exact inference on Bayesian networks is known to be #P-hard. Typically approximate inference techniques are used instead to sample from the distribution on query variables given the values e of evidence variables. Classically, a single unbiased sample is obtained from a Bayesian network on n variables with at most m parents per node in time                         
                            O
                            (
                            n
                            m
                            
                                
                                    P
                                    
                                        
                                            e
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            )
                        
                    , depending critically on                         
                            P
                            (
                            e
                            )
                        
                    , the probability the evidence might occur in the first place. By implementing a quantum version of rejection sampling, we obtain a square-root speedup, taking                         
                            O
                            (
                            n
                            
                                
                                    2
                                
                                
                                    m
                                
                            
                            
                                
                                    P
                                    
                                        
                                            e
                                        
                                    
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                        
                     time per sample. We exploit the Bayesian network's graph structure to efficiently construct a quantum state, a q-sample, representing the intended classical distribution, and also to efficiently apply amplitude amplification, the source of our speedup. Thus, our speedup is notable as it is unrelativized - we count primitive operations and require no blackbox oracle queries.”).

Regarding claim 33 (New), Ozols teaches all of the limitations of the quantum computer of claim 31 as noted above. However, Ozols does not explicitly teach wherein the angle of rotation is proportional to a ratio of the posterior to a constant selected to be greater than or equal to the posterior and less than or equal to one.
Low teaches wherein the angle of rotation is proportional to a ratio of the posterior to a constant selected to be greater than or equal to the posterior and less than or equal to one (Low, section IV – teaches angle of rotation proportional to a ratio of the posterior to a constant between posterior and 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols with the teachings of Low in order to efficiently use amplitude amplification/quantum rejection to speed up classical applications, particularly Bayesian inference in the field of quantum calculations using classical distributions (Low, Abstract – “Performing exact inference on Bayesian networks is known to be #P-hard. Typically approximate inference techniques are used instead to sample from the distribution on query variables given the values e of evidence variables. Classically, a single unbiased sample is obtained from a Bayesian network on n variables with at most m parents per node in time                         
                            O
                            (
                            n
                            m
                            
                                
                                    P
                                    
                                        
                                            e
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            )
                        
                    , depending critically on                         
                            P
                            (
                            e
                            )
                        
                    , the probability the evidence might occur in the first place. By implementing a quantum version of rejection sampling, we obtain a square-root speedup, taking                         
                            O
                            (
                            n
                            
                                
                                    2
                                
                                
                                    m
                                
                            
                            
                                
                                    P
                                    
                                        
                                            e
                                        
                                    
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                        
                     time per sample. We exploit the Bayesian network's graph structure to efficiently construct a quantum state, a q-sample, representing the intended classical distribution, and also to efficiently apply amplitude amplification, the source of our speedup. Thus, our speedup is notable as it is unrelativized - we count primitive operations and require no blackbox oracle queries.”).

Claims 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols in view of Low and further in view of Wilkinson, Richard D. (Accelerating ABC Methods using Gaussian Processes, hereinafter referred to as “Wilkinson”).

Regarding claim 15 (New), Ozols in view of Low teaches all of the limitations of the method of claim 14 as noted above. However, Ozols in view of Low does not explicitly teach wherein the model for the posterior distribution is a function of the mean and/or the covariance matrix associated with the posterior distribution.
Wilkinson teaches wherein the model for the posterior distribution is a function of the mean and/or the covariance matrix associated with the posterior distribution (Wilkinson, section 2.1 – teaches the posterior model is a function of the mean and covariance associated with the distribution).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols in view of Low with the teachings of Wilkinson in order to accelerate approximate Bayesian computation thus enabling more accurate inferences in some models in the field of efficiently solving classical distribution problems (Wilkinson, Abstract – “Approximate Bayesian computation (ABC) methods are used to approximate posterior distributions using simulation rather than likelihood calculations. We introduce Gaussian process (GP) accelerated ABC, which we show can significantly reduce the number of simulations required. As computational resource is usually the main determinant of accuracy in ABC, GP-accelerated methods can thus enable more accurate inference in some models.”).

Regarding claim 19 (New), Ozols in view of Low teaches all of the limitations of the method of claim 14 as noted above. However, Ozols in view of Low does not explicitly teach wherein the posterior model corresponds to a Gaussian distribution.
wherein the posterior model corresponds to a Gaussian distribution (Wilkinson, section 2.1 – teaches the posterior model corresponds to a Gaussian distribution).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols in view of Low with the teachings of Wilkinson in order to accelerate approximate Bayesian computation thus enabling more accurate inferences in some models in the field of efficiently solving classical distribution problems (Wilkinson, Abstract – “Approximate Bayesian computation (ABC) methods are used to approximate posterior distributions using simulation rather than likelihood calculations. We introduce Gaussian process (GP) accelerated ABC, which we show can significantly reduce the number of simulations required. As computational resource is usually the main determinant of accuracy in ABC, GP-accelerated methods can thus enable more accurate inference in some models.”).

Claims 20-22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols in view of Low and further in view of Brassard et al. (Quantum Amplitude Amplification and Estimation, hereinafter referred to as “Brassard”).

Regarding claim 20 (New), Ozols in view of Low teaches all of the limitations of the method of claim 14 as noted above. However, Ozols in view of Low does not explicitly teach wherein the posterior model corresponds to a sinc function.
Brassard teaches wherein the posterior model corresponds to a sinc function (Brassard, section 4 – teaches a posterior model of                         
                            
                                
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                     
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    M
                                    ∆
                                    π
                                    )
                                
                                
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                     
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    ∆
                                    π
                                    )
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols in view of Low with the teachings of Brassard in order to efficiently use amplitude amplification to speed up classical applications in the field of quantum calculations using ∈ X such that -(x) = 1. We obtain optimal quantum algorithms in a variety of settings.”).

Regarding claim 21 (New), Ozols in view of Low and further in view of Brassard teaches all of the limitations of the method of claim 20 as noted above. Brassard further teaches wherein the sinc function corresponds to                                 
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        ⁡
                                                        
                                                             
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                            (
                                            π
                                            
                                                
                                                    2
                                                
                                                
                                                    k
                                                
                                            
                                            x
                                            /
                                            
                                                
                                                    2
                                                
                                                
                                                    n
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    2
                                                
                                                
                                                    k
                                                    +
                                                    n
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        ⁡
                                                        
                                                             
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                            (
                                            π
                                            x
                                            /
                                            
                                                
                                                    2
                                                
                                                
                                                    n
                                                
                                            
                                            )
                                        
                                    
                                
                             (Brassard, section 4 – teaches a posterior model of                                 
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        ⁡
                                                        
                                                             
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                            (
                                            M
                                            ∆
                                            π
                                            )
                                        
                                        
                                            
                                                
                                                    M
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        ⁡
                                                        
                                                             
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                            (
                                            ∆
                                            π
                                            )
                                        
                                    
                                
                            ).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Brassard for the same reasons as disclosed in claim 20 above.

Regarding claim 22 (New), Ozols in view of Low and further in view of Brassard teaches all of the limitations of the method of claim 21 as noted above. 
Ozols further teaches preparing a quantum state (Ozols, ¶0024 – teaches target quantum state corresponding to a target distribution [current posterior]; Ozols, ¶0032 – teaches initializing a quantum register with a given coherent superposition of states [corresponding to current posterior]; see also Ozols, ¶0035) ... by: 
applying a Pauli operator                         
                            Z
                            =
                            P
                            (
                            1
                            /
                            2
                            )
                        
                     to a least significant bit in                         
                            
                                
                                    |
                                    Ψ
                                
                            
                        
                     (Ozols, Table 2 – teaches applying Pauli Z on the coin register [least significant bit]); and 
applying a quantum Fourier transform (Ozols, Tables 1, 2, ¶¶0064-0070 – teaches convolutions [Fourier transforms] to prepare states).
preparing a quantum state (Low, sections IV-V – teaches preparing a quantum state) ... by: 
preparing a state                         
                            
                                
                                    |
                                    Ψ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                2
                                            
                                            
                                                k
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            |
                                            j
                                        
                                    
                                
                            
                        
                     using                         
                            k
                        
                     Hadamard gates for an integer                         
                            k
                            >
                            0
                        
                     (Low, section VI.A – teaches k---qubit uniformly controlled gates to prepare the state representing the posterior; see also Low, Fig. 1);
applying a Pauli operator                         
                            Z
                            =
                            P
                            (
                            1
                            /
                            2
                            )
                        
                     to a least significant bit in                         
                            
                                
                                    |
                                    Ψ
                                
                            
                        
                     (Low, section VI.C – teaches applying a Pauli operator; see also Low, Fig. 2); and 
applying a quantum Fourier transform (Low, section VI. D, Table I, Fig. 3 – teaches Quantum Bayesian inference using quantum rejection sampling).
Brassard teaches preparing a quantum state corresponding to the sinc function (Brassard, section 4 – teaches a posterior model of                         
                            
                                
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                     
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    M
                                    ∆
                                    π
                                    )
                                
                                
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                     
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    (
                                    ∆
                                    π
                                    )
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Brassard in order to prepare quantum states using quantum rejection sampling because it efficiently uses quantum processes to perform classical operations (Ozols, ¶0023; Low, Abstract; Brassard, Abstract).

Regarding claim 26 (New), Ozols in view of Low and further in view of Brassard teaches all of the limitations of the method of claim 22 as noted above. 
Ozols further teaches 
(i) preparing the qubit register to represent the current posterior (Ozols, ¶0024 – teaches target quantum state corresponding to a target distribution [current posterior]; Ozols, ¶0032 – teaches initializing a quantum register with a given coherent superposition of states [corresponding to current posterior]; see also Ozols, ¶0035) by: 
applying a Pauli operator                         
                            Z
                            =
                            P
                            (
                            1
                            /
                            2
                            )
                        
                     to a least significant bit in                         
                            
                                
                                    |
                                    Ψ
                                
                            
                        
                     (Ozols, Table 2 – teaches applying Pauli Z on the coin register [least significant bit]); and 
applying a quantum Fourier transform (Ozols, Tables 1, 2, ¶¶0064-0070 – teaches convolutions [Fourier transforms] to prepare states); 
(ii) if the measurement corresponds to the first state, determining the Bayesian update based on the qubit string (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]), wherein the quantum state corresponds to a prior model (Ozols, ¶0032 – teaches transforming the register holding the initial superposition and the ancillary register [combined registers form the qubit string] by applying a controlled rotation to the ancillary register, where the ancillary register is initialized with a known state [corresponding to the prior]); and 
(iii) if the measurement corresponds to a second state, repeating (i) until the measurement corresponds to the first state, wherein the resultant quantum state corresponds to an updated posterior (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]; Ozols, ¶0062, Fig. 6 – teaches quantum rejection method to determine a desired output quantum state where the method outputs a sample of the desired output quantum state and repeats; see also, Ozols, ¶¶0032, 0061, Figs. 5, 7).
Low further teaches 
(i) preparing the qubit register to represent the current posterior by: 
preparing a state                         
                            
                                
                                    |
                                    Ψ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                2
                                            
                                            
                                                k
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            |
                                            j
                                        
                                    
                                
                            
                        
                     using                         
                            k
                        
                     Hadamard gates for an integer                         
                            k
                            >
                            0
                        
                     (Low, section VI.A – teaches k---qubit uniformly controlled gates to prepare the state representing the posterior; see also Low, Fig. 1);
applying a Pauli operator                         
                            Z
                            =
                            P
                            (
                            1
                            /
                            2
                            )
                        
                     to a least significant bit in                         
                            
                                
                                    |
                                    Ψ
                                
                            
                        
                     (Low, section VI.C – teaches applying a Pauli operator; see also Low, Fig. 2); and 
applying a quantum Fourier transform (Low, section VI. D, Table I, Fig. 3 – teaches Quantum Bayesian inference using quantum rejection sampling); 
(ii) if the measurement corresponds to the first state, determining the Bayesian update based on the qubit string (Low, section V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state therefore performing approximate inference [Bayesian update]; see also Low, section III. VI) ...; and 
(iii) if the measurement corresponds to a second state, repeating (i) until the measurement corresponds to the first state (Low, section V, Algorithm 1 – teaches repeating the measurements until the measurement corresponds to the first state), wherein the resultant quantum state corresponds to an updated posterior (Low, section V – teaches measuring                         
                            
                                
                                    |
                                    Q
                                
                            
                        
                     to get a sample from the target state therefore performing approximate inference [Bayesian update]; see also Low, section III. VI).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols, Low and Brassard in order to prepare quantum states using quantum rejection sampling because it efficiently uses quantum processes to perform classical operations (Ozols, ¶0023; Low, Abstract; Brassard, Abstract).

Claims 27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ozols et al. (US 2012/0210111 A1 - Quantum Rejection Sampling, hereinafter referred to as "Ozols") in view of Brassard et al. (Quantum Amplitude Amplification and Estimation, hereinafter referred to as “Brassard”).

Regarding claim 27 (New), Ozols teaches a method, comprising: 
(a) preparing a qubit register so as to represent a current posterior (Ozols, ¶0024 – teaches target quantum state corresponding to a target distribution [current posterior]; Ozols, ¶0032 – teaches initializing a quantum register with a given coherent superposition of states [corresponding to current posterior]; see also Ozols, ¶0035);  
(e) wherein if the measurement circuit indicates that the selected qubit is in a first state based on the measurement (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]) ...;
(f) processing the resultant quantum state to obtain an updated current posterior (Ozols, ¶0062, Fig. 6 – teaches quantum rejection method to determine a desired output quantum state where the method outputs a sample of the desired output quantum state and repeats; see also, Ozols, ¶¶0032, 0061, Figs. 5, 7).
While Ozols teaches quantum rejection sampling using amplitude amplification, Ozols does not explicitly teach amplitude amplification using Fourier transforms. 
Brassard teaches a method, comprising: 
(a) preparing a qubit register so as to represent a current posterior (Brassard, section 4 – teaches initializing two registers to appropriate states); 
(b) applying a quantum Fourier transform to the qubit register (Brassard, section 4 – teaches applying quantum Fourier transform to the first register); 
(c) processing the Fourier-transformed qubit register to obtain a quantum state corresponding to a product with a Fourier transform of a predetermined distribution (Brassard, section 4 – teaches applying an operator to the qubit register to obtain a quantum state corresponding to a product with a transform of a distribution); 
(d) applying an inverse Fourier transform to the product (Brassard, section 4 – teaches applying the inverse quantum Fourier transform to the first register) and measuring a selected qubit of the Fourier transformed product (Brassard, section 4 – teaches measuring the first register); and 
(e) wherein if the measurement circuit indicates that the selected qubit is in a first state based on the measurement (Brassard, section 4 – teaches the measurement indicating that the selected qubit is in a first state), representing a convolution of the current posterior and the predetermined distribution with the measured Fourier transformed product (Brassard, section 4 – teaches summarizing the Fourier algorithm with the unitary transformation representing a convolution of the current posterior and the predetermined distribution).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols with the teachings of Brassard in order to efficiently use amplitude amplification to speed up classical applications in the field of quantum calculations using classical distributions (Brassard, Abstract – “We show that this quadratic speedup can also be obtained for a large family of search problems for which good classical heuristics exist. Finally, as our main result, we combine ideas from Grover’s and Shor’s quantum algorithms to perform amplitude estimation, a process that allows to estimate the value of a. We apply amplitude estimation to the problem of approximate counting, in which we wish to estimate the number of x ∈ X such that -(x) = 1. We obtain optimal quantum algorithms in a variety of settings.”).

Regarding claim 29 (New), Ozols in view of Brassard teaches all of the limitations of the method of claim 27 as noted above. Ozols further teaches wherein the updated current posterior is obtained by quantum rejection sampling (Ozols, ¶0032 – teaches the updated posterior is obtained using quantum rejection).


Regarding claim 30 (New), Ozols in view of Brassard teaches all of the limitations of the method of claim 28 as noted above. 
Ozols teaches wherein if the measurement circuit indicates a second state of the selected qubit, repeating (a)-(e) until the measurement circuit indicates the first state, and processing the measured Fourier transformed product corresponding the measurement of the first state to obtain an updated current posterior (Ozols, ¶0032 – teaches measuring the ancillary register and, conditioned on the outcome of the measurement, selecting only the runs [update] of the process in which the ancillary register was found in the ground state [first state]; Ozols, ¶0062, Fig. 6 – teaches quantum rejection method to determine a desired output quantum state where the method outputs a sample of the desired output quantum state and repeats; see also, Ozols, ¶¶0032, 0061, Figs. 5, 7 [While Ozols does not explicitly teach the measured Fourier transform, Ozols does teach amplitude amplification, and the combination with Brassard teaches amplitude amplification using Fourier transforms]).
Brassard teaches processing the measured Fourier transformed product corresponding the measurement of the first state to obtain an updated current posterior (Brassard, section 4 – teaches processing Fourier transforms and measurements indicating that the selected qubit is in a first state [While Brassard does not explicitly teach updating the posterior, the combination with Ozols teaches quantum rejection sampling to update the posterior]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ozols and Brassard in order to repeat measurements of the quantum rejection sampling until the measurement is in the first state because it is advantageous to .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ozols in view of Brassard and further in view of Wilkinson, Richard D. (Accelerating ABC Methods using Gaussian Processes, hereinafter referred to as “Wilkinson”).

Regarding claim 28 (New), Ozols in view of Brassard teaches all of the limitations of the method of claim 27 as noted above. However, Ozols in view of Brassard does not explicitly teach wherein the predetermined distribution is a Gaussian distribution.
Wilkinson teaches wherein the predetermined distribution is a Gaussian distribution (Wilkinson, section 2.1 – teaches the posterior model corresponds to a Gaussian distribution).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozols in view of Brassard with the teachings of Wilkinson in order to accelerate approximate Bayesian computation thus enabling more accurate inferences in some models in the field of efficiently solving classical distribution problems (Wilkinson, Abstract – “Approximate Bayesian computation (ABC) methods are used to approximate posterior distributions using simulation rather than likelihood calculations. We introduce Gaussian process (GP) accelerated ABC, which we show can significantly reduce the number of simulations required. As computational resource is usually the main determinant of accuracy in ABC, GP-accelerated methods can thus enable more accurate inference in some models.”).



Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                      

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122